January 13, 2017 Mr. Ethan Horowitz BY EDGAR Accounting Branch Chief Office of Natural Resources Division of Corporation Finance Securities and Exchange Commissiontreet, N.E., Mail Stop 4628Washington, D.C. 20549 Re: Essendant Inc. Form 10-K for Fiscal Year Ended December 31, 2015 Filed February 19, 2016 Form 10-Q for Fiscal Quarter Ended September 30, 2016 Filed October 26, 2016 File No. 000-10653 Dear Mr. Horowitz: Please see our following responses to your letter dated December 20, 2016.Note that throughout our responses, additions to our previous disclosures have been underlined and deletions are marked as strikeouts. Form 10-K for Fiscal Year Ended December 31, 2015 Management’s Discussion and Analysis of Finance Condition and Results of Operations, page 15 Critical Accounting Policies, Judgments and Estimates, page 16 Goodwill and Intangible Assets, page 17 1. Disclosure in your Form 10-K states that all four of your reporting units were evaluated for impairment as part of your annual impairment test. However, we note impairment charges for goodwill were only recognized for your ORS Industrial reporting unit. Expand your disclosure to describe the key assumptions used in determining the fair value of your reporting units and to explain how the key assumptions were determined. Your revised disclosure should discuss the degree of uncertainty associated with the key assumptions and address potential events and/or changes in circumstances that could reasonably be expected to negatively affect these key assumptions. In addition, disclose the amount of remaining goodwill, if any, for your ORS Industrial reporting unit and the percentage by which fair value exceeded carrying value of the reporting units for which impairment was not recognized. Refer to Item 303(a)(3)(ii) of Regulation S-K and, for additional guidance, Section V of SEC Release No. 33-8350. ESSENDANT One Parkway North Boulevard, Suite 100, Deerfield, IL 60015 Management Response:We will expand the disclosures in our 2016 Form 10-K as marked below1: Goodwill and Intangible Assets The Company tests goodwill for impairment annually as of October 1 and whenever events or circumstances indicate that an impairment may have occurred, such as a significant adverse change in the business climate, loss of key personnel or a decision to sell or dispose of a reporting unit. Determining whether an impairment has occurred requires valuationa comparison of the carrying value of the net assets of the reporting unit to the fair value of the respective reporting unit. which tThe Company estimates fair value of the reporting unit using discounted cash flows of forecasted future results, and a discounted cash flow method. When available and as appropriate, comparative marketcomparable public company multiples are used to corroborate discounted cashflow results.and merger and acquisition (M&A) valuations involving comparable companies. Assumptions used in the discounted cash flow methodology include a discount rate, which is based upon the Company’s current weighted average cost of capital, and a projection of sales, gross margin, EBIT margin, capital expenditures and working capital for three future years and a terminal growth rate.The assumptions used for future projections are determined based upon the Company’s long-range strategic plan.These assumptions are inherently uncertain as they relate to future events and circumstances.Loss of customers due to customer consolidation or other factors, decline in demand for the products the Company sells, a shift in customer buying trends to lower margin products, a decline in vendor allowances and promotional incentives due to reductions in inventory purchases, or other events or circumstances could have a material, negative impact on future results. The Company determined public company multiples based on a group of comparable public companies and determined M&A valuations based on M&A transactions involving comparable companies.While the companies used in both the public company analysis and the M&A analysis are comparable, they are not identical to the Company’s reporting units and they may have exposure to customer or supplier trends or other business factors that are materially different than what the Company may experience. Acquired Iintangible assets are initially recorded at their fair market values determined on quoted market prices in active markets, if available, or recognized valuation models. Intangible assets that have finite useful lives are amortized on a straight-line basis over their useful lives. Intangible assets that have indefinite useful lives are not amortized but are tested at least annually for impairment or whenever events or circumstances indicate impairment may have occurred. The Company makes an annual impairment assessment of its intangibles.
